IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-40792
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

PEDRO LANDEROS, JR.,

                                               Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. L-98-CR-576-1
                        --------------------
                          November 1, 2001

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Pedro Landeros, Jr., appeals from his conditional guilty

plea for possession with the intent to distribute approximately 440

pounds of cocaine.        He challenges the adverse portion of the

district court’s suppression ruling concerning the search of the

livestock trailer.     We AFFIRM.

           Landeros fails to challenge the primary conclusion of the

district court, namely, that Landeros lacked standing to challenge

the search of the trailer which he did not own.             His failure to

challenge this aspect of the ruling results in the issue’s being


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 00-40792
                                    -2-

abandoned on appeal.     See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).

           Even if Landeros had standing, he has not shown error by

the district court.    Landeros argues that the stop of his vehicle

towing the livestock trailer was done without reasonable suspicion

and thus violative of the Fourth Amendment.           The district court

alternatively found that the Border Patrol agent had articulated a

sufficient factual basis to support the stop. From our independent

review, we agree.     See United States v. Jordan, 232 F.3d 447, 448

(5th Cir. 2000) (standard of review).

           Border Patrol Agent Paffen testified that he observed

through the slats of the trailer that the cattle at the front of

the trailer were standing higher than the cattle at the back of the

trailer.   The height difference struck Paffen as unusual from his

past encounters with livestock trailers. Further, he had knowledge

of incidents of hidden compartments located in trailer floors.

Additionally, Paffen noticed the unusually even distribution of hay

and manure on the trailer floor.      Reasonable suspicion existed for

Paffen to stop Landeros in order to inspect the trailer.               See

United States v. Nichols, 142 F.3d 857, 873 (5th Cir. 1998).

           Landeros argues that his consent for the law enforcement

officers to inspect the trailer was invalid.          The district court

credited   the   testimonies   of   the   law   enforcement   agents   over

Landeros’ testimony and found that Landeros’ consent was valid. We

conclude that this finding by the district court is not clearly

erroneous.    See United States v. Tompkins, 130 F.3d 117, 123 (5th

Cir. 1997).
                                  No. 00-40792
                                       -3-

           As   part   of   his    appellate     argument    directed   at   the

suppression ruling, Landeros asserts that the evidence fails to

demonstrate his guilty knowledge of the cocaine hidden in the

trailer.   Landeros conditionally pleaded guilty, preserving his

right to appeal the suppression ruling. In general, a valid guilty

plea   waives   all    nonjurisdictional       defects,     which   includes   a

challenge to the sufficiency of the evidence.             See United States v.

Glinsey, 209 F.3d 386, 392 (5th Cir. 2000).                 His assertion is

without merit.

           Landeros has not shown error by the district court in its

suppression ruling.

           AFFIRMED.